Citation Nr: 1514782	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  06-28 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for pseudofolliculitis barbae (PFB).  

3.  Entitlement to service connection for a chronic neck disability, including as secondary to service-connected lumbar spine disability.  

4.  Entitlement to an increased (compensable) rating for generalized urticaria.  

5.  Entitlement to a total disability rating by reason if individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1968 to May 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2009, a videoconference Board hearing which included the issue of an increased rating for urticaria was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in May 2010 and June 2012.  

The issue of service connection for diabetes mellitus has been raised by the Veteran in March 2012 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for an acquired psychiatric disorder, to include PTSD, PFB, a chronic neck disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

Throughout the appeal, the Veteran has reported four to five episodes of urticaria per year that are controlled by antihistamine medication.  


CONCLUSION OF LAW

The criteria for an increased rating of 10 percent for urticaria have been met for the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (Code) 7825 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim decided herein prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  October 2005 and April 2013 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including treatment records utilized in a disability determination by the Social Security Administration (SSA) have been secured.  The Veteran was afforded VA medical examinations, most recently in December 2013.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014).  

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Generalized Urticaria 

Service connection for generalized urticaria was granted by the RO in a February 1975 rating decision.  The current noncompensable (0 percent) disability rating was awarded at that time under the provisions of Code 7806, as analogous to eczema.  The noncompensable rating has remained in effect since that time.  The Veteran requested an increased rating in a report of contact dated in August 2005.  

An examination was conducted by VA in January 2006.  At that time, the Veteran reported having had the onset of hives in 1971 while in the military and of having recurrences or flare-ups of the same skin problem as "much as four times a year."  He described the symptoms as raised blotches that were pruritic in nature.  When he had a flare-up, he took antihistamine medication, either prescribed or over-the-counter.  He denied symptoms of difficulty swallowing or breathing.  On current physical examination, there was no presence of any urticarial lesions and no rash was noted on any area of his body.  The diagnosis was urticaria.  

During the Veteran's videoconference Board hearing in October 2009, the Veteran testified that he had problems with "welts" particularly during warmer months.  He stated that he had had about two episodes during the past summer, each lasting approximately half a day after he applied a topical medication.  

An examination was conducted by VA in November 2011.  At that time, the diagnosis was urticaria.  The Veteran stated that he had hives about four to five times per year when he experienced itching.  He used over-the-counter antihistamines for relief.  The skin condition did not cause any scarring or disfigurement.  His use of antihistamines was described as being for less than six weeks over the past 12 months.  The episodes were not described as being debilitating and they had responded to antihistamine treatment.  

An examination was conducted by VA in December 2013.  At that time, the diagnosis was urticaria.  The Veteran stated that he "used to have hives, none lately."  He stated that he had hives in service and broke out with penicillin treatment.  The examiner stated that the medical records showed episodes of contact dermatitis after exposure to diesel fuel, but that he had not had treatment for urticaria at the VA since 2003.  He reportedly had a current skin condition on his hands that was described as eczema, "mild-moderate."  He stated that he used topical corticosteroids for his eczema on a constant or near-constant basis.  He had no reported debilitating or non-debilitating episodes over the past 12 months.  The examiner remarked that there was no current diagnosis or obvious signs or symptoms of a generalized urticaria.  The examiner noted the Veteran's statement that he used to have hives, but had not had any lately.  The examiner stated that there had been no treatment for generalized urticaria for years so that the condition did not impact the Veteran's ability to perform his daily activities.  

VA outpatient treatment records show that the Veteran was last treated at the dermatology clinic in March 2014 for hand eczema that had essentially cleared up over the course of the last two visits.  A refractory palmar wart on the left hand was noted.  

As noted, the Veteran's urticaria has been rated as analogous to dermatitis or eczema under the provisions of Code 7806.  The Board notes that the disorder may also be evaluated under Code 7825, which is specific for urticaria.  

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118. 

Diagnostic Code 7825 provides that urticaria, with recurrent episodes occurring at least four times during the past 12 month period, and responding to treatment with antihistamines or sympathomimetics, is rated 10 percent disabling; with recurrent debilitating episodes occurring at least four times during the past 12 month period and requiring intermittent systemic immunosuppressive therapy for control, a 30 percent rating is warranted; with recurrent debilitating episodes occurring at least four times during the past 12 month period despite continuous immunosuppressive therapy, a 60 percent rating is warranted.  38 C.F.R. § 4.118.  

The Board has reviewed the evidence or record, including the statements made by the Veteran during the three VA examinations that have been conducted as well as his testimony at the RO hearings and at the October 2009 Board hearing.  After review of the record, it is found that his disability is more appropriately rated under the criteria of Code 7825 for urticaria, rather than as analogous to eczema.  

It is initially noted that "[W]hen a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating."  Voerth v. West, 13 Vet. App. 117 (1999) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) which cites Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) in interpreting 38 C.F.R. § 4.1 as requiring that the "frequency and duration of outbreaks and the appearance and virulence of them during the outbreaks that must be addressed").  It was noted in this decision; however, that examination during recurrence, when the recurrence only lasted a day or two, was infeasible (whereas in Ardison, supra, the recurrences lasted weeks or months).  The Board finds that it has not been feasible to evaluate the Veteran during a period of recurrence of his urticaria.  The Board may, however, assess the credibility of the statements made by the Veteran during his examinations and at his personal hearings.  

The Veteran stated during the examination reports in 2006 and 2011 that he had four non-debilitating episodes of urticaria during the 12 months preceding each of the examinations.  He stated that he used oral antihistamine medication to treat the outbreaks.  During the Board hearing in October 2009, he stated that he had had two episodes during the past summer, each of which lasted approximately half a day that he treated with topical medication.  Although the most recent examination report did not specifically find evidence of recent urticaria episodes, the Veteran's statements regarding the frequency of his episodes is found to be credible and sufficient for the Board to find that, with the resolution of reasonable doubt, he meets the criterion for a 10 percent rating on the basis of urticaria.  To this extent, the appeal is allowed.  

Regarding an evaluation in excess of 10 percent, it is noted that there is no evidence of debilitating attacks, so a rating of 30 percent is not warranted under Code 7825.  Regarding the possibility of a 30 percent rating for eczema under Code 7806, the Board notes that there is no evidence that the Veteran uses topical corticosteroids to treat his urticaria.  Rather, the record shows that the Veteran used this topical treatment for non-service-connected eczema.  Neither does the record show evidence of involvement of urticaria over 20 to 40 percent of the body or exposed areas of his body.  For these reasons, more than a 10 percent rating is not shown to be warranted.  


ORDER

An increased rating of 10 percent for generalized urticaria is warranted.  To this extent the appeal is granted, subject to the controlling regulations governing the payment of monetary benefits.  


REMAND

Regarding the issues of service connection for an acquired psychiatric disorder, to include PTSD, PFB, and a neck disability, including as secondary to service-connected low back disability, it is noted that in the substantive appeal received by VA in response to the statements of the case that were furnished to the Veteran, he requested a videoconference hearing before a member of the Board.  Because the Board may not proceed with an adjudication of the Veteran's claims without affording him the opportunity for such a hearing, and because videoconference Board hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  The issue of TDIU must be held in abeyance pending the requested development.  

Accordingly, the case is REMANDED for the following action:

After taking any other action deemed appropriate, the AOJ should take appropriate steps to schedule the Veteran for a videoconference Board hearing before a Veterans Law Judge to be held at the Cleveland, Ohio, RO at the next available opportunity.  Any indicated development should be undertaken in connection with this hearing request.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


